Mr. Chief Justice Dickey delivered the opinion of the Court: It is insisted in behalf of the plaintiffs in this court, that the appeal taken from the county court to the circuit court was not taken in the mode prescribed by law, and hence that the circuit court erred in refusing to dismiss the appeal. From the view we take "of this case it is unnecessary to pass upon that question. We have examined with care the evidence in this case, and we are persuaded that the findings of the county court were substantially correct, and hence upon the hearing in the circuit court the judgment of the county court should have been affirmed. The evidence preserved in the record is very voluminous, and arranged in a manner so inartistic as to render its investigation a work of great labor. The abstract and arguments of counsel in the case have given us but little aid in this respect. After a careful investigation, however, of the testimony, as found in the record, it is plain that the administratrix fell far short of doing her duty in the statement of the assets in the inventory to the county court, and she attempted a gross wrong upon the estate in her claim for over §5000 against the estate. For this reason alone the county court might, with great propriety, have dismissed her petition for the sale of real estate. Inasmuch, however, as the contesting heirs did not appeal from the decision of the county court, it is not necessary that we should disturb the judgment of the county court directing the sale of real estate. The only matter contested in the circuit court was that of the extent of the true liabilities of the estate. It could serve no good purpose were we to discuss in detail the proofs bearing upon these issues. We content ourselves with saying that we think they sustain the finding of the county court. In the ex parte proceeding in adjusting the claims to be allowed against the estate, the allowance to Hannah Leitzelmann was §5330. It is here Strenuously insisted by her counsel that the allowance of the claim, in the ex parte proceeding before the county court, was conclusive, and that the heirs in this proceeding could not call it in question. That position was taken in the case of Gibson v. Gibson, 82 Ill. 62, and it was in a like proceeding. It was there said, the heir has a right to contest the claims. ‘‘The judgments against the administrator being only prima facie evidence against the heir, they were open to investigation, on this bill to subject the land of the heir to their payment.” It is also insisted by counsel for defendant, that she is not chargeable with the amount of rents which she had collected from the real estate of deceased after his death, and this upon the ground that she received them personally, and not as administratrix. While it may be true that the heirs might question her right to thus receive rents of the estate, and claim the money as their own, still, if they choose to treat such moneys as in her hands for the payment of debts of the estate, she can not complain if she is charged therewith. The allowance of such a claim against an administrator was sustained in the case of Dorman v. Lane, 1 Gilm. 143. The judgment of the Appellate Court is, therefore, reversed, and the cause remanded, with directions to reverse the judgment of the circuit court and remand the cause to the circuit court, that the judgment of the county court may be there affirmed. Judgment reversed.